Citation Nr: 0533694	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  03-06 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus (DM), Type II, currently rated as 20 percent 
disabling.  

2.  Entitlement to an increased (compensable) evaluation for 
bilateral diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K. S.




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1956 to August 
1960, from November 1960 to October 1964, and from April 1967 
to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA).

The veteran appeared at a hearing at the RO before the 
undersigned in February 2005.  

The issue of an increased evaluation for diabetic retinopathy 
is remanded to the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that the veteran's service-
connected DM requires the use of insulin. 


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for DM have not been met.  38 U.S.C.A. §§ 1155, 5103-
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.119, 
Diagnostic Code 7913 (2005).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to VA 
benefits.  Specifically, the discussions in the September 
2002 and August 2004 rating determinations, the December 2002 
statement of the case, the December 2004 supplemental 
statement of the case, and March 2003 and June 2003 VCAA 
letters, have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the statement and supplemental 
statements of the case and in the VCAA letters the appellant 
was advised of the types of evidence VA would assist in 
obtaining as well as the appellant's own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The June 2003 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence, or that he could submit such evidence.  This 
communication served to tell the veteran that he should 
furnish any pertinent evidence in his possession.  The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the September 2002 rating determination came 
before notification of the veteran's rights under the VCAA.  
VCAA notice should be provided prior to the initial denial.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Delayed 
notice, however, is generally not prejudicial to a claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Any defect 
with respect to the timing of the VCAA notice in this case 
was harmless.  The veteran had the opportunity to have his 
claim adjudicated after receiving the VCAA notice and having 
the opportunity to submit additional evidence or information.  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded several VA examinations in connection with his 
claim.  All available service medical, VA, and private 
treatment records have also been obtained.  Moreover, the 
veteran appeared at a hearing before the undersigned in 
February 2005.  The requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  Significantly, no additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.

II. Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection is currently in effect for DM, Type II, 
which has been assigned a 20 percent disability evaluation.  

Ratings of DM are governed by specific criteria and 
principles set forth in 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2005).

A rating of 10 percent is assigned for DM that is managed by 
a restricted diet only.  Id.  A rating of 20 percent is 
assigned for DM requiring insulin and a restricted diet or an 
oral hypoglycemic agent and a restricted diet.  Id.  A rating 
of 40 percent is assigned for DM requiring insulin, a 
restricted diet, and regulation of activities.  Id.

A rating of 60 percent is assigned for DM requiring insulin, 
restricted diet, and regulation of activities and involving 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or visits to a diabetic 
care provider twice a month plus complications that would not 
be compensable if separately evaluated.  Id.

The veteran requested an increased evaluation for his DM in 
January 2002.

At the time of a July 2002 VA examination, the veteran was 
noted to be on Glyburide 5 milligrams (mg.) two tablets twice 
a day and Metformin 500 mg., twice a day.  The veteran 
indicated that he was currently unemployed as he was unable 
to drive his truck as a result of state safety bureau 
regulations.  He noted that if he could get his blood sugars 
low enough he could drive.  

Physical examination revealed that the veteran did not use 
any canes or crutches.  His skin was of normal turgor and 
there were no signs of dehydration, anemia, stasis ulcers, or 
edema.  The veteran had no neurological complaints.  He did 
have fungal growth of the toenails without any breakdown of 
the skin tissue of the lower extremities.  He had good 
filament sensation of the fingertips and lower extremities, 
toes, plantar areas, and ankles of the bilateral feet.  A 
diagnosis of DM, Type II, was rendered.  

At the time of a March 2004 VA examination, the veteran was 
again noted to be on Glyburide and Metformin.  The veteran 
stated that he was employed as a trucker on a part-time 
basis.  He walked five miles per day.  The veteran was noted 
to be managed on oral medications.  He had no episodes of 
ketoacidosis or hypoglycemic reactions.  The veteran reported 
having intermittent numbness on his hands and feet.  He 
denied any bowel or bladder problems.  The veteran indicated 
that he had a gradual loss of ability to obtain an erection.  

Examination of the feet revealed that the veteran had good 
hygiene.  His first and second toenails were thickened and 
yellow and the color of his feet was described as normal.  
The skin was intact and there was no edema.  The dorsalis 
pedis and posterior tibialis were 2+ and equal, bilaterally.  
Hair was scant.  Sensation to temperature, touch, and 
vibration was intact.  Diagnoses of DM Type II, poorly 
controlled on oral medication with diabetic retinopathy in 
both eyes, diabetic nephropathy with consistent proteinuria, 
erectile dysfunction, and peripheral neuropathy subjectively, 
examination normal, were rendered.  

At the time of a June 2004 VA outpatient visit, it was noted 
that the veteran said that he was non-compliant with taking 
his medications and cheated on his diabetic diet.  He 
indicated that he did not want insulin.  He stated that he 
would do better with his diet and medications if it meant 
that he could stay off insulin.  

At the time of a July 2004 VA examination, the veteran 
reported walking 3-4 miles per day and swimming most days.  

In an August 2004 rating decision, the RO denied the 
veteran's claim for a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).

At the time of his February 2005 Board hearing, the veteran 
indicated that he was taking pills, watching his diet, and 
exercising more as a result of his DM.  The veteran stated 
that his diabetes was more controlled since he had stopped 
driving a truck on a regular basis.  The veteran testified 
that his private physician suggested that he take insulin and 
regulate his activities, but that he was not using insulin.

The above objective and competent medical evidence indicates 
that the veteran does not meet the criteria for a 40 percent 
disability evaluation under Diagnostic Code 7913.  The 
veteran does not currently use insulin.  As the veteran is 
not using insulin, he does not meet the criteria for a 40 
percent disability evaluation under Diagnostic Code 7913.  

The Board notes that compensable complications of DM are to 
be separately rated unless they are part of the criteria used 
to support a 100 percent disability evaluation, and that 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  In this regard, 
service connection is currently in effect for diabetic 
retinopathy, hypertension, and erectile dysfunction, all as 
secondary to the veteran's DM.

The Board finds that the preponderance of the objective 
medical evidence of record is against an evaluation greater 
than 20 percent for DM, and there is no doubt to be resolved.

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2005).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service-connected DM has resulted in frequent periods of 
hospitalization.  The Board does note that the veteran has 
testified that he had to give up his duties as a truck driver 
due to his condition; however, there have been no objective 
medical findings that the veteran's service-connected DM 
solely prevents him from obtaining and maintaining 
substantially gainful employment.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

An evaluation in excess of 20 percent for DM, Type II, is 
denied.  


REMAND

At the time of his February 2005 hearing, the veteran 
testified that he had recently undergone a VA eye 
examination, apparently in January or February 2005 and that 
the examiner had indicated that his eye condition had 
considerably worsened.  The Board notes that in Bell v. 
Derwinski, 2 Vet. App. 611 (1992), VA was deemed to have 
constructive knowledge of certain documents which were 
generated by VA agents or employees.  Id. at 612-13.  If 
those documents predated a Board decision on appeal, were 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents were, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).  VA is also obliged to afford a veteran a 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  

Accordingly, this matter is remanded for the following:  

1.  The AMC should obtain and associate 
with the claims folder copies of all 
medical records regarding the veteran's 
treatment from the VA medical center in 
Tucson, Arizona, for the period from 2003 
to the present, including any outpatient 
ophthalmological examinations conducted 
in 2005.

2.  The AMC should schedule the veteran 
for a VA ophthalmology examination to 
determine the current severity of his 
service-connected bilateral diabetic 
retinopathy.  All necessary tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.  The claims folder is to be made 
available to the examiner for review.  

3.  After completion of the above, the 
AMC should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


